         Case 1:13-cv-01521-JPO-KNF Document 258 Filed 03/05/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
MAUREEN OTOSON,
                                    Plaintiff,                           13 CIVIL 1521 (JPO)

                    -against-                                                JUDGMENT

SMBC LEASING AND FINANCE, INC., et al.,
                                    Defendants.
-----------------------------------------------------------X

           It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Opinion and Order dated March 5, 2021,

       1. Pursuant to the jury verdict in this case, Plaintiff Maureen Ottoson is entitled to recovery of

           $21,250 from Defendants SMBC and Lisa Saviñon under the NYCHRL. Plaintiff is also

           entitled to prejudgment interest at the New York statutory rate (nine percent) from August 1,

           2012 (the date of Plaintiff’s termination from SMBC) to March 5, 2021, which amounts to

           $16,427.40.3 Therefore, Plaintiff’s liability award with interest is $37,677.40.

   2. Pursuant to the jury verdict in this case, all claims against David Ward are dismissed.

   3. As the prevailing party under the NYCHRL, Plaintiff is entitled to $6,300 in attorney’s fees

          and $7,033.75 in costs and expenses, for a total of $13,333.75.

  4.      Plaintiff’s net recovery is $51,011.15.

  5. The charging lien asserted by Corey Stark is vacated and Mr. Stark’s request for fees is

          denied.

  6. For the reasons discussed above, Defendants are entitled to an award of attorney’s fees and

          costs from Plaintiff in the total amount of $60,000.

  7.      Because the amount of Plaintiff’s recovery is less than the amount she owes Defendants in

          attorney’s fees and costs, the Court concludes that it is appropriate to issue a single judgment

         that includes Plaintiff’s recovery as an offset against the sanctions award.
      Case 1:13-cv-01521-JPO-KNF Document 258 Filed 03/05/21 Page 2 of 2




 8.   When Plaintiff’s recovery is offset against Defendants’ award, Defendants are entitled to a

      net amount of $8,988.85 in attorney’s fees and costs from Plaintiff; Judgment is hereby

      entered in favor of Defendants and against Plaintiff in the amount of $8,988.85; accordingly,

      this case is closed.




Dated: New York, New York
       March 5, 2021

                                                                RUBY J. KRAJICK
                                                            _________________________
                                                                  Clerk of Court
                                                     BY:
                                                            _________________________
                                                                  Deputy Clerk
